Citation Nr: 1335137	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  07-32 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for contact dermatitis, to include as secondary to in-service exposure to herbicides. 

2.  Entitlement to service connection for carcinoma of the bladder involving the distal right ureter and nonfunctioning kidney, claimed as secondary to in-service exposure to herbicides. 

3.  Entitlement to service connection for prostate removal residuals, claimed as secondary to in-service exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970.  His service in the Republic of Vietnam is reflected in his service records.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2006 and May 2007 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2011, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam, and as such is presumed to have been exposed to herbicides during service.

2.  Dermatitis is not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents used during service in Vietnam.

3.  Dermatitis was not shown to be incurred in service, it is not shown to be causally or etiologically related to service, and it is not shown to have been caused by in-service herbicide exposure. 


4.  The Veteran was diagnosed with bladder cancer in April 2006.   

5.  Bladder cancer is not a disease shown to be associated with exposure to herbicides, including Agent Orange, and is not otherwise related to the Veteran's period of active service.  

6.  The record contains no evidence showing that the Veteran had a diagnosis of prostate cancer.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for contact dermatitis , to include as secondary to in-service exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for establishing service connection for carcinoma of the bladder involving the distal right ureter and nonfunctioning kidney, claimed as secondary to in-service exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§.102, 3.303, 3.307, 3.309 (2013).  

3  The criteria for establishing service connection for prostate removal residuals, claimed as secondary to in-service exposure to herbicides have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2006 with regard to the claims for service connection for contact dermatitis and for bladder cancer.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the RO in November 2006.  As to the claim for service connection for prostate removal residuals, a letter was sent to the Veteran in January 2007, prior to the initial unfavorable decision by the RO in May 2007.   

Additionally, the letters informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist was also met in this case.  The service treatment records are in the claims file.  The Veteran's Virtual VA file has been reviewed.  All pertinent VA and private treatment records have been obtained and associated with the file.   The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c) (2013). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2011).  Here, the Veteran was provided with VA examinations that were adequate to make determinations in this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) 

Service incurrence of a malignant tumor may be presumed if manifested to a compensable degree within one year of the Veteran's discharge from service. 
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6)  are met. See 38 C.F.R. § 3.309(e) (2013).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era. 

A Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e).  The diseases presumed to be caused by herbicide exposure include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).   Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010).  

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 72 Fed. Reg. 32395, 32397-32398 (June 12, 2007).  This finding is based on scientific studies which have been reviewed and evaluated by the National Academy of Sciences (NAS).  See id. ; 
See also Notice on Health Outcomes Not Associated with Exposure to Certain Herbicide Agents (Notice), 75 Fed. Reg. 81332, 81333 (December 27, 2010).  
Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran contends that his disabilities are the result of his in-service exposure to herbicides while serving in Vietnam.  In this case, the record indicates that the Veteran served within the borders of Vietnam from February 1970 to August 1970.  He is therefore presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(i) and (iii).  

Contact Dermatitis

With respect to the Veteran's argument that his contact dermatitis is the result of his in-service exposure to herbicides contact dermatitis is not one of the diseases associated with exposure to herbicide agents.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Accordingly, service connection for contact dermatitis as secondary to herbicide exposure is not warranted on a presumptive basis. 

As to service connection on a direct basis, the Veteran's service treatment records show that on his pre-induction examination in June 1968 there was no complaint, diagnosis or history of a skin disorder, and none was noted during his service.  In July 1970, he reported a history of skin diseases, however clinical evaluation was normal.  

After service, a skin disorder is first documented in the record in VA treatment records in September 2006 when skin on the Veteran's feet was noted to be dry and scaly.  In June 2008, mild onychomycosis was noted on examination of the feet.  On VA examination in September 2011, the Veteran was diagnosed with dermatitis.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported a history of a rash on the forearms approximately 10 years prior.  He reported having one on lesion on the right forearm and three on the left forearm which are at times pruritic and are constantly present.  He reported treating the problem with topical medication.  Examination showed dermatitis of less than 5 percent of the total body area and less than 5 percent of the exposed area.  The examiner diagnosed dermatitis of the bilateral forearm and scaly, hypopigmented macular lesions on bilateral forearms.  The examiner stated that the Veteran's skin disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that contact dermatitis is the type of skin inflammation that occurs when substances touch the skin cause irritation or an allergic reaction.  It was also noted that the Veteran relates that the disorder began approximately 10 years ago and states he was given a cream to soften the skin.  

The Veteran has not specifically maintained, nor does the evidence reflect that a skin disorder was diagnosed during service or at any time prior to 2006.  As noted he did report a history of skin problems in service in July 1970; however there is no diagnosis of any skin disorder during service and clinical evaluation of the skin at discharge was normal.  A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000).  In this case, there has been no competent evidence or opinion presented establishing or even suggesting that a skin disorder which initially manifested years after the Veteran's period of service, is etiologically related to service.  

While the Veteran is certainly competent to relate events in service and after service, such as reporting symptoms occurring post-service and in-service, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the complex medical matters in this case involving the etiology and onset of a claimed skin disorder.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's competency to link his skin condition to service.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).   Further a VA examiner has opined that the skin disorder is not related to service.  This finding was reached after examining the Veteran and reviewing the claims file.  The opinion is supported with rationale and stands uncontradicted in the record.  It thus has great probative value.  

As the weight of the evidence is against a finding that the Veteran's skin disorder is related to service, the preponderance of the evidence is against this service connection claim.  The benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Bladder Cancer and Prostate Removal Residuals Cancer 

In essence, the Veteran contends that he developed bladder cancer and prostate cancer as a result of exposure to herbicidal agents in the Republic of Vietnam during the Vietnam Era.  As noted the Veteran is confirmed to have served within the territorial borders of Vietnam during the Vietnam Era, and thus is presumed to have had exposure therein to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

The record indicates that the Veteran was diagnosed with bladder cancer involving the distal right ureter and nonfunctioning kidney.  Private records show that he underwent a radical excision of the urinary bladder with right adrenalectomy, nephrectomy, ureterctomy and prostatectomy in April and May 2006.  As noted above, VA regulations do not provide for service connection on a presumptive basis for cancer of the bladder and ureter or a nonfunctioning kidney.  The Board acknowledges that cancer of the prostate is one of the presumptive conditions, however as will be discussed below, the Veteran has not been found to have had this disability.  Accordingly, service connection for carcinoma of the bladder involving the distal right ureter and nonfunctioning kidney and prostate removal residuals is not warranted on a presumptive basis. 

Private records show that the Veteran underwent a cystourethscopy with TURBT of the large bladder in April 2006.  He had presented on week prior with painless gross hematuriia.  He reported having intermittent hematuria for over three years.  In May 2006, he was found to have high-grade invasive transitional cell carcinoma of the bladder involving the distal right ureter and nonfunctioning kidney.  He underwent a right nephroureterectomy, cystoprostatectomy, bilateral pelvic lymph node dissection, incidental appendectomy, and ilearl conduit urinay diversion.  A surgical pathology report dated in May 2006 shows the prostate showed hyperplasia.  

The Veteran has also submitted an Internet article internet article which states that Agent Blue, one of the herbicides used in Vietnam, was comprised of "two arsenic-containing compounds."  He has also submitted an internet article from the Mayo Clinic which states that exposure to certain chemicals, including arsenic, may increase the risk of developing bladder cancer. 

The Veteran was examined by VA in September 2006.  It was noted that he had recovered well from his surgery.  A prior history of bladder cancer was noted.  

On VA examination in September 2011, the Veteran was found to have been diagnosed with urothellial cancer bladder, right ureter, and bladder non functioning kidney.  It was noted that he had completed treatment for a benign or malignant neoplasm or metastases.  The examiner noted that the claims file had been reviewed, and that the condition was less likely than not incurred or caused by the claimed in-service injury, event or illness.  The rationale was that the literature indicates that approximately two-thirds of cases of urothelial cancer in men is caused by cigarette smoking and that according to the VA examination in September 2006, the Veteran was a smoker until 1971 smoking 1 1/2 packs per day.  It was noted that there was no evidence in the literature to support herbicide exposure as a cause of bladder cancer.  It was also stated that although the prostate was removed during the initial surgery pathology report revealed hyperplasia but no cancer.  It was stated that therefore, it is less likely than not that bladder cancer involving the distal right ureter and nonfunctioning kidney is related to conceded herbicide exposure.  

The Board finds that the preponderance of the evidence weighs against the Veteran's claim for bladder cancer.  Bladder cancer is not among the cancers or diseases presumed to be associated with herbicide exposure, which are enumerated in 38 C.F.R. § 3.309(e).  The Board has considered the Veteran's written assertions that his cancer was caused by exposure to herbicides.  The Veteran, as a lay person, does not have the medical background or expertise to competently determine the etiology of his bladder cancer.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  

While service connection is not warranted on a presumptive basis under section 3.309(e), such a finding does not preclude the Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In regards to service connection on a direct basis, as noted above, the Veteran is presumed to have been exposed to herbicides based on his Vietnam service.  As to the Internet articles, it is noted that the VA examiner stated that there was no literature to support herbicide exposure as a cause of bladder cancer.  The Board notes that the articles presented by the Veteran do not contain any information or analysis specific to the Veteran's case and provide only a speculative link between herbicide exposure and bladder cancer.  As a result, the articles of are no probative value.  The United States Court of Appeals for Veterans Claims (Court) has held that medical evidence is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  On the other hand, the finding of the VA examiner was based on review of the file, and examination of the Veteran himself.  

A review of the pertinent medical history in this case does not demonstrate any competent basis upon which to find a relationship between bladder cancer and the Veteran's herbicide exposure.  Additionally, the Board finds that bladder cancer is not otherwise directly related to service.  In this regard, the Veteran has not argued that his cancer was related to service apart from his presumed herbicide exposure.  His service treatment records show no urological symptoms or complaints.  There is no indication that the Veteran had cancer in service, within the first year following service, or for over thirty years following service, and the Veteran does not so contend.  In fact he has stated that he began to have symptoms 10 years prior to 2011.  As well, the long period of time that passed between his period of active service and the onset of bladder cancer weighs against a relationship between the two.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  There is no other evidence of record suggesting a relationship between the Veteran's bladder cancer and his period of service.  Further a VA examiner has offered an uncontradicted opinion in September 2011 that the Veteran's bladder cancer is not related to herbicide exposure.  This determination was reached after reviewing the file, and examining the Veteran.  Rationale was provided.  This evidence is highly probative.  

For these reasons, the Board is denying the claim for service connection for bladder cancer.  The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Prostate Removal Residuals

As to the Veteran's claim for prostate cancer and residuals thereof, the Board finds it must be denied.  There is nothing in the file to show that the Veteran had prostate cancer.  It is noted that he had his prostate removed during his surgery for bladder cancer; he was found to have an enlarged prostate.  A VA examiner has stated that although the prostate was removed during the Veteran's surgery, pathology reports revealed hyperplasia but no cancer.  

The service treatment records are absent for any documentation or complaints of prostate problems.  In addition, there is no evidence of prostate cancer in the record or residuals due to his surgery.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336   (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder.  Prostate cancer or resulting residuals of removal of the prostate are not conditions generally capable of lay diagnosis, although symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Prostate cancer is the type of disorder that must be confirmed by diagnostic procedure.  The Board concludes that, although the Veteran may be able to report symptoms the statements as to whether he had prostate cancer or now has residuals due to removal of the prostate do not constitute competent evidence.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Court has held that symptoms alone without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As such, without a disability, service connection cannot be granted.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without evidence of a diagnosis of prostate cancer or a current showing of any residuals of any treatment for a prostate disorder, a preponderance of the evidence is against the Veteran's claim for service connection.  No further discussion of the remaining elements of a service connection claim is necessary. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit-of-the-doubt rule does not apply and the claim for service connection for prostate removal residuals, claimed as secondary to in-service exposure to herbicides must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for contact dermatitis, to include as secondary to in-service exposure to herbicides is denied. 

Entitlement to service connection for carcinoma of the bladder involving the distal right ureter and nonfunctioning kidney, claimed as secondary to in-service exposure to herbicides is denied. 

Entitlement to service connection for prostate removal residuals, claimed as secondary to in-service exposure to herbicides is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


